DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 22 July 2021. Claims 1 - 20 are currently pending. 

Claim Objections
Claim 12 is objected to because of the following informalities: Lines 2 - 3 of claim 12 recite, in part, “a contrast image of blood vessel acquired in the time series,” which appears to contain a minor informality. The Examiner suggests amending the claim to --a contrast image of the blood vessel acquired in the time series,-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 1, 8, 17 and 20, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 22 July 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a biosignal acquisition device that acquires” in claims 4 - 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 22 July 2021.

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.
On page 9 of the remarks the Applicant’s Representative argues that “a biosignal acquisition device” does not invoke interpretation under 35 U.S.C. 112(f). The Applicant’s Representative argues that a biosignal acquisition device “is a phrase that by itself connotes structure such that it is not to be interpreted under 35 U.S.C. § 112(f)” at least because the “use of the functional phrase ‘biosignal acquisition’ preceding ‘device’ renders ‘device’ like ‘mechanism’ in the context of MPEP 2181”. 
The Examiner respectfully disagrees. 
The Examiner asserts that “a biosignal acquisition device that acquires” invokes interpretation under 35 U.S.C. 112(f) because it uses a non-structural generic placeholder term, “device”, coupled with functional language, “acquires”, without being modified by sufficiently definite structure, material, or acts for performing the claimed function and because the generic placeholder is not preceded by a structural modifier, see at least MPEP § 2181 subsection I. Furthermore, the Examiner asserts that, unlike “detent” in the example provided in MPEP § 2181, the phrase “biosignal acquisition” is not a structural modifier at least because “biosignal acquisition” does not have any generally understood structural meaning in the art. Therefore, the Examiner asserts that “a biosignal acquisition device that acquires” properly invokes interpretation under 35 U.S.C. 112(f).
On pages 9 - 10 of the remarks the Applicant’s Representative argues that amended claims 1, 12 and 20 are patentable over the combination of Haemmerich et al. in view of Baumgart. The Applicant’s Representative argues that in the instant claims “the claimed transformation process is conducted before calculation of a ‘temporal change in a pixel value.’” The Applicant’s Representative argues that, in comparison, Haemmerich et al. disclose that their calculation of Time of Arrival of the contrast agent, step 106, “happens before optional steps 108” and that optional steps 108 include step 404, “Compensation of Vessel Motion”, being performed after step 402, “Vessel Segmentation”. Thus, the Applicant’s Representative argues that Haemmerich et al. do not teach the claim elements of amended claims 1, 12 and 20 at least because Haemmerich et al. disclose that “a transformation process is conducted after calculation of a time of arrival.” Furthermore, the Applicant’s Representative also argues that Baumgart “does not disclose conducting a transformation process as claimed ‘such that blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image’ at all, so it does not disclose when the color image Is generated as compared to the transformation process.” Therefore, the Applicant’s Representative argues that Haemmerich et al. in view of Baumgart fail to disclose “processing circuitry configured to ‘conduct a transformation process on blood vessel images other than the reference image such that blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image’ and ‘generate a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel based on the transformed blood vessel images after the transformation process.’” 
The Examiner respectfully disagrees. 
Initially, the Examiner asserts that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculation of a temporal change in a pixel value) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner asserts that the instant claims recite and require generating “a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel based on the transformed blood vessel images after the transformation process”. (emphasis added) In other words, the Examiner asserts that the instant claims merely require that the assignment of pixel values is performed based on the transformed blood vessel images, i.e., after the transformation process, and further asserts that the instant claims are silent regarding when “a color that corresponds to a temporal change in a pixel value” is determined. Furthermore, the Examiner asserts that Haemmerich et al. in view of Baumgart disclose the aforementioned disputed claim limitations. The Examiner asserts that, at least, Haemmerich et al. disclose “conduct[ing] a transformation process on blood vessel images other than the reference image such that blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image” and “generat[ing] a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel based on the transformed blood vessel images after the transformation process”, see at least figures 1 and 4, page 1 paragraphs 0008 and 0010, page 1 paragraph 0015 - page 2 paragraph 0018, page 3 paragraphs 0043 - 0045, 0047 and 0053 and page 4 paragraphs 0062 and 0073 - 0076 of Haemmerich et al. wherein it is disclosed that various “substitutions, modifications, additions, and/or rearrangements within the spirit and/or scope of the underlying inventive concept will become apparent to those having ordinary skill in the art from this disclosure”, that “the order in which a particular method occurs may or may not strictly adhere to the order of the corresponding steps shown”, that vascular “vessel motions may be present due to, e.g. the catheter contacting the vessel, or organ movement (e.g., liver, heart, or the like) associated to the vessel, patient movement, or other effects”, that “TOA analysis typically does not work well without motion compensation in data where there is motion, since it assumes that the location represented by a pixel throughout the time series is constant. Following vessel segmentation, motion compensation of the segmented vessel regions is performed. A vessel mask from the MIP image above may be defined where the vascular regions identified during vessel segmentation are enlarged by, e.g. 10-20 pixels. This mask may be applied to a DSA image series, and motion compensation is performed based on the masked image data set. Affine geometrical transformation may be performed between a masked image in the DSA time series and a masked reference image (manually selected where contrast was visible throughout the tumor vasculature) with transformation parameters such that deviation between each image and the reference image is minimal (using sum of squared differences between pixel intensities as cost function)”, that “Correction of flow and flow velocity data then requires (1) spatial registration of 2-D fluoroscopy time series and 3-D data sets, and (2) projection of TOA data from 2-D onto the known 3-D geometry, and (3) calculation of flow and flow velocity based on dimensions derived from 3-D rather than 2-D data as described in paragraph above” and that “it will be apparent to those of skill in the art that variations may be applied to the methods and in the steps or in the sequence of steps of the method described herein without departing from the concept, spirit and scope of the invention.” The Examiner asserts that Haemmerich et al. disclose, at least as shown herein above and in the cited sections, that the sequence of steps of their method may be rearranged, that because time of arrival (TOA) analysis typically does not work well without motion compensation, since it assumes that the location represented by a pixel throughout the time series is constant, motion compensation may be performed on the set of angiography images and that TOA maps may be constructed and then visualized as color maps. Thus, the Examiner asserts that, at least, Haemmerich et al. disclose the aforementioned disputed claim limitations and that the assignment of a color to each pixel is based on the transformed blood vessel images after the transformation process, i.e., the transformation process is conducted before the assignment of a color to each pixel is performed. In addition, the Examiner asserts that Baumgart discloses “conduct[ing] a transformation process on blood vessel images other than the reference image such that blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image” and “generat[ing] a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel based on the transformed blood vessel images after the transformation process”, see at least the abstract, figures 2 - 5, page 1 paragraphs 0003 - 0004 and 0010, page 2 paragraphs 0015 - 0017 and page 3 paragraphs 0019 - page 4 paragraph 0024 of Baumgart wherein he discloses a system for reducing “artifacts introduced by patient or table motion during generation of a composite image visualizing contrast agent flow over a subset of image frames acquired during an angiography imaging study that represent a specific time period within a period of imaging acquisition. A system for generation of a composite medical image of vessel structure, includes an imaging device for acquiring multiple sequential images of vessel structure of a portion of patient anatomy in the presence of a contrast agent. An imaging processor aligns individual images of the multiple sequential images with a single particular mask image containing background detail of the portion of patient anatomy in the absence of contrast agent. The imaging processor forms data representing multiple digitally subtracted images by subtracting data representing the single particular mask image from aligned individual images of the multiple sequential images. The imaging processor associates different individual images of the multiple digitally subtracted images with different corresponding visual attributes (e.g. colors, hues) and combines data representing the digitally subtracted images to form a composite image”, that the “multiple sequential images of the vessel structure acquired in step 203 are registered (aligned) with the selected mask image in order to eliminate motion both between each individual image of the multiple sequential images and the mask image as well as between individual images of the multiple sequential images”, that processor “15 determines a translational shift vector using a known deterministic sign change similarity measure and applies the shift vector to align individual images of the multiple sequential images with the mask image prior to subtraction. In step 313 imaging processor 15 subtracts data representing the mask image from data representing the aligned individual images to provide digitally subtracted images 317. The process of steps 307 and 313 is repeated as directed in step 319 until individual digitally subtracted images 317 corresponding to the acquired multiple sequential images 311 used to provide a composite color image are provided in step 323” and that in “step 405 imaging processor 15 determines peak luminance intensity value of individual image pixels in an individual image of digitally subtracted images 403. Imaging processor 15 also determines time of occurrence of corresponding peak luminance intensity values (e.g., relative to start of the subset of images used in generating a composite color image) and stores the peak values and times in step 407 for use in determining the color of the respective individual image pixels of the output composite color image.” Thus, the Examiner asserts that Baumgart, at least as shown herein above and in the cited sections, discloses the aforementioned disputed claim limitations and conducting a transformation process, such that blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image, before generation of a color image and determination and assignment of a color that corresponds to a temporal change in a pixel value is performed. Therefore, the Examiner asserts that Haemmerich et al. in view of Baumgart disclose the aforementioned disputed claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1.

-	With regards to claims 1, 12 and 20, Haemmerich et al. disclose a medical image processing apparatus, (Haemmerich et al., Abstract, Pg. 1 ¶ 0007 - 0010, Pg. 3 ¶ 0043 and 0046 - 0049, Pg. 4 ¶ 0075, Pg. 5 Claim 26) a medical image processing method, (Haemmerich et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0008 - 0010, Pg. 1 ¶ 0014 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0045 - 0049, Pg. 4 ¶ 0062 and 0075) and an X-ray diagnostic apparatus (Haemmerich et al., Abstract, Pg. 1 ¶ 0007 - 0010, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0062 and 0071 - 0075, Pg. 5 Claim 26) comprising processing circuitry (Haemmerich et al., Pg. 3 ¶ 0043, Pg. 5 Claim 26) configured to generate, from a time series of images of a blood vessel, a reference image from a contrast image of the blood vessel acquired in time series, wherein the reference image is acquired in a presence of a contrast agent, (Haemmerich et al., Figs. 1 - 4, Pg. 1 ¶ 0010 - 0011, Pg. 1 ¶ 0015 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0045 - 0048, Pg. 4 ¶ 0060 - 0063) conduct a transformation process on blood vessel images other than the reference image such that the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image, (Haemmerich et al., Pg. 1 ¶ 0009 - 0011, Pg. 1 ¶ 0015 - Pg. 2 ¶ 0016, Pg. 4 ¶ 0062 and 0075 [“an affine transformation may be performed on the set of angiography images based on a reference angiography image. The reference angiography image may be an image in which the contrast agent is visible in the one or more vascular vessels. The parameters of the affine transformation are selected such that deviation between the set of angiography images and the reference angiography image is minimzed [sic]”]) generate a color image where a color is assigned to each pixel based on the transformed blood vessel images after the transformation process, (Haemmerich et al., Pg. 1 ¶ 0008 and 0010 - 0013, Pg. 1 ¶ 0015 - Pg. 2 ¶ 0019, Pg. 3 ¶ 0043 - 0047 and 0053, Pg. 4 ¶ 0062, 0065 - 0067 and 0071 - 0076) and display the color image. (Haemmerich et al., Fig. 1, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0018, Pg. 3 ¶ 0045, 0047 and 0053, Pg. 4 ¶ 0065 - 0068) Haemmerich et al. fail to disclose expressly generating a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel, and a display. Pertaining to analogous art, Baumgart discloses a medical image processing apparatus, (Baumgart, Abstract, Fig. 1, Pg. 1 ¶ 0010 - 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0025) a medical image processing method, (Baumgart, Abstract, Figs. 2 - 5, Pg. 1 ¶ 0002 and 0010 - 0012, Pg. 2 ¶ 0014 - 0015, Pg. 3 ¶ 0023 - Pg. 4 ¶ 0025) and an X-ray diagnostic apparatus (Baumgart, Fig. 1, Pg. 1 ¶ 0003 - 0004 and 0010 - 0011, Pg. 2 ¶ 0014 - 0016, Pg. 3 ¶ 0023 - Pg. 4 ¶ 0025) comprising processing circuitry (Baumgart, Fig. 1, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0025) configured to conduct a transformation process on blood vessel images other than the reference image such that the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image, (Baumgart, Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0003 - 0004 and 0010, Pg. 2 ¶ 0015 - 0018, Pg. 3 ¶ 0020 and 0023) generate a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel based on the transformed blood vessel images after the transformation process, (Baumgart, Figs. 2 - 5, Pg. 1 ¶ 0003 - 0004 and 0010, Pg. 3 ¶ 0019 - Pg. 4 ¶ 0024) and display the color image on a display. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0004, Pg. 2 ¶ 0014 - 0015, Pg. 3 ¶ 0022, Pg. 4 ¶ 0024) Haemmerich et al. and Baumgart are combinable because they are both directed towards medical image processing systems that calculate, analyze and visualize blood flow based on digital subtraction angiography images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haemmerich et al. with the teachings of Baumgart. This modification would have been prompted in order to enhance the base device of Haemmerich et al. with the well-known techniques Baumgart applied to a comparable device. Generating a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel and displaying the color image on a display, as taught by Baumgart, would enhance the base device of Haemmerich et al. by enabling an easily interpretable visualization of the results of the blood flow analysis to be generated and output to medical professionals for subsequent analysis and study as a color image on a display wherein respective colors of the image would correspond to various times of arrival of a contrast agent within blood vessels of a patient. Furthermore, this modification would have been prompted by the teaching and suggestions of Haemmerich et al. that color coded images and/or arrival time maps, visualized as color maps, may be displayed to users to help in the assessment and analysis of blood flow, see at least figures 7 - 10, page 1 paragraphs 0008 - 0010, page 2 paragraphs 0017 - 0019, page 3 paragraphs 0043, 0045 - 0047 and 0053 and page 4 paragraphs 0065 - 0068 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel would be generated and displayed on a display so as to facilitate easy interpretation and analysis of the results of the blood flow analysis by medical professionals. Therefore, it would have been obvious to combine Haemmerich et al. with Baumgart to obtain the invention as specified in claims 1, 12 and 20. 

-	With regards to claims 2 and 13, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly wherein the processing circuitry is configured to determine a flow time of a contrast agent injected into an object in accordance with a temporal change in a pixel value at each position of the transformed blood vessel images and assign a color that corresponds to the flow time determined to each position, thereby generating the color image. Pertaining to analogous art, Baumgart discloses wherein the processing circuitry is configured to determine a flow time of a contrast agent injected into an object in accordance with a temporal change in a pixel value at each position of the transformed blood vessel images (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - Pg. 4 ¶ 0024) and assign a color that corresponds to the flow time determined to each position, thereby generating the color image. (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - 0022, Pg. 4 ¶ 0024) 

-	With regards to claim 10, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to display the color image as a still image. (Haemmerich et al., Figs. 1 & 7 - 12, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0065 - 0070) In addition, analogous art Baumgart discloses wherein the processing circuitry is configured to display the color image as a still image. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0015, Pg. 3 ¶ 0023, Pg. 4 ¶ 0024) 

-	With regards to claim 19, Haemmerich et al. in view of Baumgart disclose the medical image processing method according to claim 12, further comprising displaying the color image as a still image or an animation. (Haemmerich et al., Figs. 1 & 7 - 12, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0065 - 0070) In addition, analogous art Baumgart discloses displaying the color image as a still image or an animation. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0015, Pg. 3 ¶ 0023, Pg. 4 ¶ 0024) 

Claims 3, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1.

-	With regards to claim 3, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus according to claim 1. Haemmerich et al. fail to disclose explicitly wherein the processing circuitry is configured to generate the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the time series of images of the blood vessel other than the reference image. Pertaining to analogous art, Nakaura et al. disclose wherein the processing circuitry is configured to generate the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the time series of images of the blood vessel other than the reference image. (Nakaura et al., Abstract, Pg. 1 ¶ 0009, Pg. 2 ¶ 0028 - 0030, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0040, Pg. 4 ¶ 0047 - 0048) Haemmerich et al. in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image in accordance with a result of a correlation calculation between the contrast image and the time series of images of the blood vessel other than the reference image, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated from a mask image and a contrast image that exhibits the minimum amount of positional shift/difference between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Haemmerich et al. that motion due to organ movement, patient movement or other effects should be compensated for, see at least page 1 paragraph 0015 - page 2 paragraph 0016, page 3 paragraph 0043 and page 4 paragraphs 0061 - 0062 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated in accordance with a result of a correlation calculation between the contrast image and the time series of images of the blood vessel other than the reference image so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Nakaura et al. to obtain the invention as specified in claim 3.  

-	With regards to claims 7 and 16, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) a non-contrast image of the blood vessel in the time series. (Haemmerich et al., Figs. 1 - 3, Pg. 1 ¶ 0010 - 0012, Pg. 2 ¶ 0016 and 0038, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0060 - 0063, 0067 and 0075 [“The image data may be obtained by the method of fluoroscopy (also known as digital subtraction angiography).” The Examiner asserts that digital subtraction angiography images are generated by subtracting a pre-contrast image, i.e., a non-contrast image, from images produced using a contrast agent, i.e., a contrast image.]) Haemmerich et al. fail to disclose explicitly subtracting a non-contrast image that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image of the blood vessel. Pertaining to analogous art, Nakaura et al. disclose wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) a non-contrast image of the blood vessel in the time series that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image of the blood vessel. (Nakaura et al., Pg. 2 ¶ 0028 and 0030 - 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0041, Pg. 4 ¶ 0043 - 0048, Pg. 5 ¶ 0054 and 0057 - 0059) Haemmerich et al. in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image by subtracting the contrast image and a non-contrast image of the blood vessel in the time series that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image with the highest possible quality and as few artifacts as possible to be generated since the reference digital subtraction angiography image would be generated from a mask image and a contrast image that exhibits the minimum amount of positional shift/difference between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Haemmerich et al. that motion due to organ movement, patient movement or other effects should be compensated for, see at least page 1 paragraph 0015 - page 2 paragraph 0016, page 3 paragraph 0043 and page 4 paragraphs 0061 - 0062 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated by subtracting the contrast image and a non-contrast image of the blood vessel in the time series that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Nakaura et al. to obtain the invention as specified in claims 7 and 16. 

-	With regards to claim 14, Haemmerich et al. in view of Baumgart disclose the medical image processing method according to claim 12. Haemmerich et al. fail to disclose explicitly generating the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the blood vessel images other than the reference image. Pertaining to analogous art, Nakaura et al. disclose generating the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the blood vessel images other than the reference image. (Nakaura et al., Abstract, Pg. 1 ¶ 0009, Pg. 2 ¶ 0028 - 0030, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0040, Pg. 4 ¶ 0047 - 0048) Haemmerich et al. in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image in accordance with a result of a correlation calculation between the contrast image and the blood vessel images other than the reference image, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated from a mask image and a contrast image that exhibits the minimum amount of positional shift/difference between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Haemmerich et al. that motion due to organ movement, patient movement or other effects should be compensated for, see at least page 1 paragraph 0015 - page 2 paragraph 0016, page 3 paragraph 0043 and page 4 paragraphs 0061 - 0062 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated in accordance with a result of a correlation calculation between the contrast image and the blood vessel images other than the reference image so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Nakaura et al. to obtain the invention as specified in claim 14.  

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Eck et al. U.S. Publication No. 2006/0120581 A1.

-	With regards to claims 4 and 15, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly a biosignal acquisition device that acquires a biological signal from a periodically moving object, wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. Pertaining to analogous art, Eck et al. disclose a biosignal acquisition device (Eck et al., Abstract, Pg. 2 ¶ 0014, 0025 and 0028, Pg. 3 ¶ 0038 - 0040 and 0044 - 0045) that acquires a biological signal from a periodically moving object, (Eck et al., Abstract, Pg. 1 ¶ 0003, Pg. 2 ¶ 0014, 0025 and 0028, Pg. 3 ¶ 0039 and 0043 - 0045) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Eck et al., Abstract, Fig. 2, Pg. 1 ¶ 0008 - 0011, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0039 - 0040 and 0045 - 0046, Pg. 4 ¶ 0048 - 0050) Haemmerich et al. in view of Baumgart and Eck et al. are combinable because they are all directed towards medical image processing systems that process angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Eck et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Eck et al. applied to a similar device. Generating the reference image from the contrast image in accordance with a biological signal based on contrast images of the periodically moving object, as taught by Eck et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image that exhibits a minimum amount of positional shift/difference between a mask image since the phases of motion associated with them would be as close as possible to one another thus minimizing motion-induced deviations between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Haemmerich et al. that motion due to organ movement, patient movement or other effects should be compensated for, see at least page 1 paragraph 0015 - page 2 paragraph 0016, page 3 paragraph 0043 and page 4 paragraphs 0061 - 0062 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated from the contrast image of the blood vessel in accordance with a biological signal based on contrast images of the periodically moving object so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Eck et al. to obtain the invention as specified in claims 4 and 15. 

-	With regards to claim 5, Haemmerich et al. in view of Baumgart in view of Eck et al. disclose the medical image processing apparatus according to claim 4. Haemmerich et al. fail to disclose explicitly wherein the biosignal acquisition device acquires a respiration phase as the biological signal, and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase. Pertaining to analogous art, Eck et al. disclose wherein the biosignal acquisition device acquires a respiration phase as the biological signal, (Eck et al., Abstract, Pg. 2 ¶ 0014 and 0028, Pg. 3 ¶ 0043 and 0045 - 0046) and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase. (Eck et al., Pg. 1 ¶ 0008 - 0011, Pg. 3 ¶ 0029 - 0031, 0038 - 0040, 0042 and 0045 - 0046, Pg. 4 ¶ 0048 - 0050 [“a reference image R which belongs to an extreme instant of the respiratory cycle”. The Examiner asserts that an image belonging to an extreme instant of the respiratory cycle corresponds to either an image in a phase near maximum inhalation or an image in a phase near maximum expiration, i.e., it encompasses an image in a phase near maximum expiration.]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart in view of Eck et al. with additional teachings of Eck et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart in view of Eck et al. with the well-known technique Eck et al. applied to a similar device. Generating the reference image by using the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase, as taught by Eck et al., would enhance the combined base device by helping ensure that the reference digital subtraction angiography image generated exhibits the least amount of motion-induced artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image and a mask image with associated phases of motion that are as close as possible to one another. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a blood vessel image in a phase near maximum expiration would be utilized as the contrast image from which the reference digital subtraction angiography image is generated so as to help ensure that the generated reference image exhibits as few motion-induced artifacts as possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart in view of Eck et al. with additional teachings of Eck et al. to obtain the invention as specified in claim 5. 

Claims 4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1 in view of Sakata et al. U.S. Publication No. 2014/0334708 A1.

-	With regards to claims 4 and 15, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly a biosignal acquisition device that acquires a biological signal from a periodically moving object, wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. Pertaining to analogous art, Nakaura et al. disclose acquiring a biological signal from a periodically moving object, (Nakaura et al., Fig. 7, Pg. 1 ¶ 0018, Pg. 2 ¶ 0028 and 0032, Pg. 5 ¶ 0054, 0057 and 0059 [“an electrocardiographic waveform”]) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Nakaura et al., Fig. 7, Pg. 2 ¶ 0028 and 0032, Pg. 5 ¶ 0054 - 0057 and 0059 [“tentatively selecting a mask image, for each contrast image, which is regarded to have an equivalent phase upon rough measurement of a respiratory phase by another method” and “compare mask images with contrast images upon narrowing down images to those near the cardiac phases of the contrast images”]) Nakaura et al. fail to disclose expressly a biosignal acquisition device that acquires a biological signal. Pertaining to analogous art, Sakata et al. disclose a biosignal acquisition device (Sakata et al., Figs. 2 & 3, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0047, Pg. 3 ¶ 0051, Pg. 4 ¶ 0053, Pg. 6 ¶ 0069) that acquires a biological signal from a periodically moving object, (Sakata et al., Figs. 1 - 3, Pg. 1 ¶ 0030, Pg. 2 ¶ 0044, Pg. 3 ¶ 0047 - 0048, Pg. 3 ¶ 0051 - Pg. 4 ¶ 0054, Pg. 5 ¶ 0061, Pg. 6 ¶ 0069 - 0073) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Sakata et al., Abstract, Figs. 2 & 3, Pg. 3 ¶ 0047 - 0049, Pg. 5 ¶ 0061, Pg. 6 ¶ 0071 - 0073) Haemmerich et al. in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image from the contrast image in accordance with a biological signal based on contrast images of the periodically moving object, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image that exhibits a minimum amount of positional shift/difference between a mask image since the phases of motion associated with them would be as close as possible to one another thus minimizing motion-induced deviations between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Haemmerich et al. that motion due to organ movement, patient movement or other effects should be compensated for, see at least page 1 paragraph 0015 - page 2 paragraph 0016, page 3 paragraph 0043 and page 4 paragraphs 0061 - 0062 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated from the contrast image of the blood vessel in accordance with a biological signal based on contrast images of the periodically moving object so as to enable the reference image to be generated with as few artifacts as possible. In addition, Haemmerich et al. in view of Baumgart in view of Nakaura et al. and Sakata et al. are combinable because they are all directed towards medical imaging and X-ray diagnostic apparatuses and reducing artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart in view of Nakaura et al. with the teachings of Sakata et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart in view of Nakaura et al. with the well-known technique Sakata et al. applied to a similar device. Utilizing a biosignal acquisition device to acquire a biological signal from the periodically moving object would enhance the combined base device by facilitating acquisition of the biological signal utilized by the combined base device, i.e. the electrocardiographic waveforms of Nakaura et al.  Furthermore, this modification would have been prompted by the teachings and suggestions of Nakaura et al. to utilize a biological signal acquired from a periodically moving object, such as electrocardiographic waveforms, when identifying a contrast image to use in the generation of the reference image, see at least page 2 paragraph 0028 and page 5 paragraphs 0054, 0057 and 0059 of Nakaura et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would incorporate a biosignal acquisition device in order to acquire the biological signal(s) from the periodically moving object. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Nakaura et al. and Sakata et al. to obtain the invention as specified in claims 4 and 15. 

-	With regards to claim 6, Haemmerich et al. in view of Baumgart in view of Nakaura et al. in view of Sakata et al. disclose the medical image processing apparatus according to claim 4. Haemmerich et al. fail to disclose explicitly wherein the biosignal acquisition device acquires a heart phase as the biological signal, and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near mid-diastole based on the heart phase. Pertaining to analogous art, Sakata et al. disclose wherein the biosignal acquisition device acquires a heart phase as the biological signal, (Sakata et al., Figs. 2 & 3, Pg. 2 ¶ 0044, Pg. 3 ¶ 0047 - 0048, Pg. 3 ¶ 0051 - Pg. 4 ¶ 0053, Pg. 6 ¶ 0069) and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near mid-diastole based on the heart phase. (Sakata et al., Pg. 3 ¶ 0048, Pg. 5 ¶ 0061, Pg. 6 ¶ 0069 - 0073) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart in view of Nakaura et al. in view of Sakata et al. with additional teachings of Sakata et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Sakata et al. applied to a similar device. Using a blood vessel image in a phase near mid-diastole based on the heart phase as the contrast image, as taught by Sakata et al., would enhance the combined base device by helping ensure that the reference digital subtraction angiography image generated exhibits the least amount of motion-induced artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image in which the movement amount of the heart is relatively small. Furthermore, this modification would have been prompted by the teachings and suggestions of Nakaura et al. that they select a reference image, non-contrast mask image, for a contrast image that is in a electrocardiographic phase near to the electrocardiographic phase of the contrast image, see at least page 2 paragraph 0028 and page 5 paragraphs 0054, 0057 and 0059 of Nakaura et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a blood vessel contrast image in a phase near mid-diastole would be utilized in the generation of the reference image so as to help ensure that the reference image exhibits the least amount of motion-induced artifacts possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart in view of Nakaura et al. in view of Sakata et al. with additional teachings of Sakata et al. to obtain the invention as specified in claim 6. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 in view of Eck et al. U.S. Publication No. 2006/0120581 A1 as applied to claims 4 and 15 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1.

-	With regards to claims 8 and 17, Haemmerich et al. in view of Baumgart in view of Eck et al. disclose the medical image processing apparatus and method according to claims 4 and 15, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) and a non-contrast image of the blood vessel in the time series. (Haemmerich et al., Figs. 1 - 3, Pg. 1 ¶ 0010 - 0012, Pg. 2 ¶ 0016 and 0038, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0060 - 0063, 0067 and 0075 [“The image data may be obtained by the method of fluoroscopy (also known as digital subtraction angiography).” The Examiner asserts that digital subtraction angiography images are generated by subtracting a pre-contrast image, i.e., a non-contrast image, from images produced using a contrast agent, i.e., a contrast image.]) Haemmerich et al. fail to disclose explicitly subtracting a non-contrast image of the blood vessel that has an identical phase to the biological signal of the contrast image of the blood vessel. Pertaining to analogous art, Nakaura et al. disclose subtracting (1) the contrast image of the blood vessel and (2) and a non-contrast image of the blood vessel in the time series that has an identical phase to the biological signal of the contrast image of the blood vessel. (Nakaura et al., Pg. 2 ¶ 0028 and 0030 - 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0041, Pg. 4 ¶ 0043 - 0048, Pg. 5 ¶ 0054 and 0057 - 0059 [“tentatively selecting a mask image, for each contrast image, which is regarded to have an equivalent phase upon rough measurement of a respiratory phase by another method, initially generating a plurality of subtraction images by subtraction between the respective pairs”]) Haemmerich et al. in view of Baumgart in view of Eck et al. and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart in view of Eck et al. with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart in view of Eck et al. with the well-known technique Nakaura et al. applied to a comparable device. Subtracting a non-contrast image of the blood vessel that has an identical phase to the biological signal of the contrast image of the blood vessel, as taught by Nakaura et al., to generate the reference digital subtraction angiography image would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since it would be generated by using a contrast image and non-contrast image that exhibit a minimum amount of positional shift/difference between one another since the phases of motion associated with them would identical to one another thus minimizing motion-induced deviations between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Haemmerich et al. that motion due to organ movement, patient movement or other effects should be compensated for, see at least page 1 paragraph 0015 - page 2 paragraph 0016, page 3 paragraph 0043 and page 4 paragraphs 0061 - 0062 of Haemmerich et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated by subtracting the contrast image and a non-contrast image of the blood vessel in the time series that has an identical phase to the biological signal of the contrast image of the blood vessel so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart in view of Eck et al. with Nakaura et al. to obtain the invention as specified in claims 8 and 17. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Kawai et al. U.S. Patent No. 5,671,743.

-	With regards to claims 9 and 18, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) an image. (Haemmerich et al., Figs. 1 - 3, Pg. 1 ¶ 0010 - 0012, Pg. 2 ¶ 0016 and 0038, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0060 - 0063, 0067 and 0075 [“The image data may be obtained by the method of fluoroscopy (also known as digital subtraction angiography).” The Examiner asserts that digital subtraction angiography images are generated by subtracting a pre-contrast image, i.e., a non-contrast image, from images produced using a contrast agent, i.e., a contrast image.]) Haemmerich et al. fail to disclose explicitly subtracting an image obtained by performing low-frequency processing on the contrast image of the blood vessel. Pertaining to analogous art, Kawai et al. disclose subtracting (1) the contrast image of the blood vessel and (2) an image obtained by performing low-frequency processing on the contrast image of the blood vessel. (Kawai et al., Abstract, Figs. 1 - 3, Col. 1 Line 66 - Col. 2 Line 31, Col. 2 Lines 45 - 55, Col. 3 Lines 19 - 27, Col. 4 Line 66 - Col. 5 Line 17, Col. 5 Lines 29 - 48 and 55 - 58 [“A radiographic image is picked up by emitting X rays through a selected site of a patient injected with a contrast medium. The radiographic image is converted to digital data to obtain a basic image. The basic image is used as a live image retaining high frequency components reflecting blood vessels and the like into which the contrast medium is injected. The basic image is subjected to appropriate frequency processing to remove high frequency components (reflecting the blood vessels and the like), thereby to obtain a mask image. A control unit subtracts the mask image from the live image to obtain a subtraction image extracting a blood vessel image”]) Haemmerich et al. in view of Baumgart and Kawai et al. are combinable because they are all directed towards x-ray diagnostic apparatuses and reducing artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Kawai et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Kawai et al. applied to a similar device. Subtracting the contrast image and an image obtained by performing low-frequency processing on the contrast image, as taught by Kawai et al., to generate the reference digital subtraction angiography image would enhance the combined base device by eliminating artifacts caused by patient and/or organ movement between the images used to generate the reference image thereby improving the quality of the generated reference digital subtraction angiography image. Furthermore, this modification would reduce the amount of radiation a patient is exposed to as well as reduce the amount time required to obtain angiography images since only one image, instead of two images, would be required. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated by subtracting the contrast image of the blood vessel and an image obtained by performing low-frequency processing on the contrast image so as to help ensure that the generated reference digital subtraction angiography image does not exhibit artifacts caused by motion between the images. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Kawai et al. to obtain the invention as specified in claims 9 and 18. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claim 1 above, and further in view of Ohishi U.S. Publication No. 2015/0150526 A1.

-	With regards to claim 11, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to display the color image. (Haemmerich et al., Figs. 1 & 7 - 12, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0065 - 0070) Haemmerich et al. fail to disclose explicitly displaying the color image as an animation. Pertaining to analogous art, Ohishi discloses wherein the processing circuitry is configured to display the color image as an animation. (Ohishi, Fig. 1, Pg. 2 ¶ 0033 - 0035, Pg. 3 ¶ 0050 - 0053, Pg. 6 ¶ 0087, Pg. 8 ¶ 0120) Haemmerich et al. in view of Baumgart and Ohishi are combinable because they are all directed towards medical image processing systems that calculate, analyze and visualize blood flow based on digital subtraction angiography images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Ohishi. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Ohishi applied to a comparable device. Displaying the color image as an animation, as taught by Ohishi, would enhance the combined base device by allowing for end-users to easily and intuitively perceive how blood flows through the blood vessels of patients thereby improving their ability to accurately examine and diagnosis patients. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the color image would be displayed as an animation to help end-users easily visualize and interpret how blood flows through the blood vessels of a patient. Therefore, it would have been obvious to combine Haemmerich et al. in view of Baumgart with Ohishi to obtain the invention as specified in claim 11.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667